
	

114 HRES 473 IH: Expressing support for the designation of June as National Gun Violence Awareness Month and calling on Congress to address gun violence.
U.S. House of Representatives
2015-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 473
		IN THE HOUSE OF REPRESENTATIVES
		
			October 8, 2015
			Ms. Norton submitted the following resolution; which was referred to the Committee on the Judiciary, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing support for the designation of June as National Gun Violence Awareness Month and calling
			 on Congress to address gun violence.
	
	
 Whereas summer is the season with the highest rates of gun violence in the United States; Whereas 100,000 Americans suffer gunshot wounds in the United States every year;
 Whereas approximately 89 people die and approximately 300 are injured from gun violence each day in the United States;
 Whereas more than 50 percent of all gunshot victims in the United States are under 30 years old; Whereas every 60 minutes one American under the age of 25 loses his or her life to gun violence;
 Whereas 5 percent of gun dealers (approximately 3,000 dealers nationwide) supply nearly 90 percent of all crime guns that show up in American streets;
 Whereas fewer than 100 people in the United States have been killed in terror attacks since September 11, 2001, but tens of thousands have been killed by gun violence in that same time period;
 Whereas more Americans have died from gunshot wounds in the past three decades than the sum total of combat deaths in all the wars in United States history;
 Whereas two-thirds of all homicides and half of all suicides are a result of gunshot wounds; Whereas 90 percent of homicides of law enforcement officers are a result of gunshot wounds;
 Whereas firearms used during a robbery are three times more likely than knives and ten times more likely than other weapons to result in the death of a victim;
 Whereas 84 percent of homicides against male victims between the ages of 15 to 34 are committed with guns;
 Whereas 20 percent of female homicide victims are killed by a current or former partner using firearms;
 Whereas gun violence declined in the 1990s after the enactment of the Brady Handgun Violence Prevention Act in 1993, which created a national background check system, and the Violent Crime Control and Law Enforcement Act of 1994, which placed a ten-year ban on the sale of assault weapons and large capacity ammunition magazines;
 Whereas with the rise over time of sales in no questions asked transactions, 40 percent of guns sold in America are now done so without a Brady background check; Whereas the ban on the sale of assault weapons and large capacity ammunition magazines expired in 2004;
 Whereas in 2015, after years of decline, the number of homicides due to gunshot wounds has spiked again in cities such as Chicago, Milwaukee, St. Louis, and New Orleans;
 Whereas this trend of increasing gun violence may spread; Whereas in the 16 States that require background checks of private gun sales, there are 38 percent fewer fatal shootings of women by their partners, 39 percent fewer police murdered by firearms, 17 percent fewer firearm aggravated assaults, and 49 percent fewer suicides using firearms;
 Whereas murder due to gunshot wounds climbed 25 percent in Missouri when universal background checks were lifted;
 Whereas 33,636 deaths in the United States were due to guns in 2013; and Whereas June would be an appropriate month to designate as National Gun Violence Awareness Month: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of National Gun Violence Awareness Month; and
 (2)calls on Congress to enact the following legislation from the 114th Congress to address gun violence:
 (A)H.R. 3051, the Background Check Completion Act, to prevent firearms dealers from transferring firearms before a background check of the prospective buyer has been completed.
 (B)H.R. 752, the Large Capacity Ammunition Feeding Device Act, to ban large capacity ammunition magazines.
 (C)H.R. 3455, the Gun Trafficking Prevention Act of 2015, to limit the trafficking of firearms. (D)H.R. 3130, the Zero Tolerance for Domestic Abusers Act, to protect victims of stalking from gun violence.
 (E)H.R. 3411, the Fix Gun Checks Act of 2015, and H.R. 1217, the Public Safety and Second Amendment Rights Protection Act of 2015, to require a background check for every gun transfer and to ensure that anyone who is prohibited from buying a gun is listed in the National Instant Criminal Background Check System.
 (F)Legislation to ban assault weapons.  